Citation Nr: 0818722	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

2.  Entitlement to service connection for congestive heart 
failure (CHF), to include on a secondary basis.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969, including combat service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated September 
2004 and December 2005) of the 
St. Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO).

By correspondence dated in February 2008, the veteran revoked 
his appointment of the Military Order of the Purple Heart as 
his representative for the issues on appeal.  See 38 C.F.R. 
§§ 20.602, 20.607 (2007).  The veteran agreed to proceed 
unrepresented at his Travel Board hearing in March 2008, and 
he has not since notified the Board of any new 
representation.  See Travel Board Hearing Transcript at page 
2.  As a result, the Board will conclude that the veteran is 
currently unrepresented in the instant appeal.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.  During 
that hearing, the veteran withdrew the following seven 
claims: (1) entitlement to service connection for left ankle 
condition, claimed as secondary to the service-connected 
right tibia; (2) entitlement to service connection for left 
knee condition, claimed as secondary to the service-connected 
right tibia; (3) entitlement to service connection for right 
ear hearing loss; (4) entitlement to service connection for 
tinnitus; (5) entitlement to service connection for a back 
condition; (6) entitlement to service connection for 
degenerative changes of the right knee; and (7) entitlement 
to an increased rating for post-traumatic stress disorder 
(PTSD), currently rated as 10 percent disabling.  See Travel 
Board Hearing Transcript at pages 2-3.  As such, these seven 
issues are no longer before the Board for appellate 
consideration.  38 C.F.R. § 20.204(c) (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.
REMAND

The Board notes that, in August 2005, the veteran was awarded 
Social Security Administration (SSA) benefits due to a number 
of disabilities, including cardiomegaly.  While the SSA 
decision awarding such benefits is a part of the veteran's 
claims file, the medical records used in reaching that 
determination are not of record.  The associated records 
could be pertinent to the veteran's claims and should 
therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, supra.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Entitlement to service connection for hypertension, to 
include on a secondary basis.

With respect to Wallin element (1), there is competent 
medical evidence that hypertension currently exists.  At the 
time of his March 2007 VA heart examination, the VA examiner 
diagnosed the veteran with hypertension and reported the 
veteran's history of that condition since 1993.  Wallin 
element (1) has therefore been satisfied for the claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
several disabilities, including type II diabetes mellitus (at 
a 20 percent disability rating) and PTSD (at a 10 percent 
disability rating).  Wallin element (2) has therefore been 
satisfied for the claim.

With respect to Wallin element (3), medical nexus, the 
veteran has asserted a link between his hypertension and his 
service-connected type II diabetes mellitus, as well as a 
link between his hypertension and his service-connected PTSD.  
See Travel Board Hearing Transcript at pages 6, 15.  However, 
the record does not contain any medical opinions that address 
a connection between the veteran's hypertension and his 
service-connected type II diabetes mellitus or between his 
hypertension and his service-connected PTSD.  Therefore, a 
new VA examination and nexus opinion are warranted in order 
to fully and fairly evaluate the claim of entitlement to 
service connection for hypertension, to include on a 
secondary basis.

Entitlement to service connection for congestive heart 
failure (CHF), to include on a secondary basis.

With respect to Wallin element (1), there is competent 
medical evidence that CHF currently exists.  At the time of 
his October 2005 VA heart examination, the VA examiner 
diagnosed the veteran with CHF and reported the veteran's 
history of that condition since August 2004.  Wallin element 
(1) has therefore been satisfied for the claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
several disabilities, including type II diabetes mellitus (at 
a 20 percent disability rating).  Wallin element (2) has 
therefore been satisfied for the claim.

With respect to Wallin element (3), medical nexus, the 
veteran has asserted a link between his CHF and his service-
connected type II diabetes mellitus.  See Travel Board 
Hearing Transcript at page 15.  The medical evidence of 
record is contradictory as to whether such a connection can 
be established

During the veteran's October 2005 VA heart examination, the 
VA examiner acknowledged that a risk factor for cardiac 
disease is type II diabetes mellitus, but opined that it "is 
less likely as not (less than 50/50 probability)" that the 
veteran's type II diabetes mellitus caused his CHF.

A January 2006 statement from the veteran's VA physician (Dr. 
R.C.) stated: "The veteran's Congestive Heart Failure is 
aggravated by diabetes mellitus type II."  In a follow-up 
statement dated in February 2006, Dr. R.C. stated that he had 
taken care of the veteran in his clinic for several years.

During the veteran's March 2007 VA heart examination, the VA 
examiner stated: "I do not have any way of answering 
[whether there is a] connection between heart disease and 
[type II] diabetes mellitus, as [the veteran's] high blood 
pressure history dating back to 1993 and underlying sleep 
apnea syndrome could explain his signs and symptoms.  If I 
get any objective information from 1993 year to year as far 
as heart, blood pressure, diabetes mellitus, then maybe I can 
give further opinion."

During a May 2007 private cardiology consult, Dr. N.A. noted 
the following: "There is a new recent trial suggesting 
Avandia [a medication used to treat type II diabetes 
mellitus] can cause early heart disease, acute coronary 
syndrome.  I would recommend [that Dr. R.C.] try to 
discontinue Avandia and change to different medication for 
[the veteran's] diabetes mellitus."

In view of this contradictory medical evidence of record, a 
new VA examination and nexus opinion are warranted in order 
to fully and fairly evaluate the claim of entitlement to 
service connection for CHF, to include on a secondary basis.

In addition, the Board notes that the veteran has also 
asserted a link between his CHF and his hypertension.  See 
Travel Board Hearing Transcript at page 15.  In this regard, 
the Board finds significant that the record on appeal 
indicates an etiological relationship between the veteran's 
CHF and hypertension.  As such, the claim for service 
connection for hypertension is inextricably intertwined with 
the claim for service connection for CHF, because the final 
outcome of the hypertension service-connection claim could 
materially affect the result of the CHF service-connection 
claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the SSA and 
request that it provide any records 
pertaining to the veteran's award of 
Social Security benefits, including the 
medical records relied upon concerning 
that claim.  The RO should associate 
the request and all records received 
with the claims file.  If these records 
are unavailable from the SSA, then a 
negative reply is requested.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private 
(including Dr. R.C. and Dr. N.A.) who 
have treated him for hypertension or 
CHF at any time since 1993.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If any records 
are unavailable, then a negative reply 
is requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded the appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of his hypertension 
and CHF.  It is imperative that the 
examiner(s) designated to examine the 
veteran review ALL of the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledge such 
review in the examination report.  All 
necessary tests should be conducted and 
all clinical findings should be reported 
in detail.  The VA examiner(s) are 
requested to offer an opinion as to:

(a).  Is it at least as likely as not 
(i.e., 50 percent or more probability) 
that the veteran's hypertension is 
caused or aggravated by his service-
connected type II diabetes mellitus?  

(b).  Is it at least as likely as not 
(i.e., 50 percent or more probability) 
that the veteran's hypertension is 
caused or aggravated by his service-
connected PTSD?

(c).  Is it at least as likely as not 
(i.e., 50 percent or more probability) 
that the veteran's CHF is caused or 
aggravated by his service-connected 
type II diabetes mellitus?

(e).  Is it at least as likely as not 
(i.e., 50 percent or more probability) 
that the veteran's CHF is caused or 
aggravated by his hypertension?

The physician(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he should be 
furnished with a Supplemental Statement 
of the Case and should be afforded a 
reasonable period of time within which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

